Citation Nr: 1225774	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the cervical spine.

2.  Entitlement to service connection for a disorder of the cervical spine.

3.  Entitlement to service connection for a disorder of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned during a Board videoconference hearing in June 2010.  A copy of the hearing transcript has been associated with the record.

A December 2010 Board decision, in pertinent part, remanded the Veteran's claims for entitlement to service connection for seborrheic dermatitis, a disorder of the lumbar spine, and a disorder of the cervical spine for further development.  The Board notes that service connection for a skin disorder, encompassing the diagnosis of seborrheic dermatitis, was granted by the Appeals Management Center (AMC) in a November 2011 rating decision.  Therefore, that issue is no longer on appeal and will not be addressed in this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record (see Brief, May 3, 2012, p. 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  However, neither issue on appeal pertains to a rating increase.  Moreover, the Veteran's representative appears to allege in the May 2012 Brief that the Veteran is unable to work, and thus entitled to a TDIU, based on disorders of the cervical and lumbar spine, neither of which are service-connected at this time.  Therefore, the issue of entitlement to a TDIU must be referred to the RO for proper development, following the disposition of the claims remanded herein.

The issues of entitlement to service connection for disorders of the cervical spine and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 decision, the Board denied service connection for a disorder of the cervical spine.    

2.  Evidence submitted since the Board's August 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a disorder of the cervical spine, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1996 decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the Board's August 1996 decision; thus, the claim for service connection for a disorder of the cervical spine is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. New and Material Evidence

In an August 1996 decision, the Board denied the Veteran's claim for entitlement to service connection for a disorder of the cervical spine.  The Veteran's claim was denied because his service treatment records were devoid of complaints, findings, or a diagnosis of a cervical spine disability.  Further, while it was well-documented that he suffered a head injury in service, the Board determined that the Veteran's post-service treatment records did not indicate that any current cervical spine disorder was etiologically-related to in-service head trauma.  There was no appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's August 1996 decision is final.  38 U.S.C.A. § 7104(b).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment records, VA examination reports, and a private medical opinion.  Following a review of the Veteran's voluminous VA outpatient records, which demonstrate near-constant complaints and treatment for a myriad of cervical spine disorders beginning in the early 1990's  (to include degenerative joint disease, spondylosis, and associated radiculopathy), none of these reports provides a medical opinion linking any current disorder of the cervical spine to the Veteran's period of active service.  Moreover, while the record contains several VA examination reports, authored since the Board's August 1996 decision, no examiner has specifically addressed the cervical spine or provided an opinion as to whether any cervical spine disorder is etiologically-related to his period of service, to include a March 1973 incident in which the Veteran was struck by a paint bucket which landed on his head and left shoulder.  See Service Treatment Report, March 22, 1973

Most pertinent to the issue at hand, a private opinion, received by VA in January 2012, noted that an in-service incident could be one of the contributing factors to his cervical degenerative spine disease.  The provider went on to state that it was well-known that trauma does contribute to degenerative joint and disc disease.  It was also noted that the Veteran was scheduled for decompressive cervical laminectomy for the first part of 2012.

This report is material, as a medical opinion linking a current disorder of the cervical spine to the Veteran's period of active service is now of record.  As such, this new evidence cures a prior evidentiary defect.  New and material evidence has thus been received since the RO's August 1996 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

The issue of entitlement to service connection for a disorder of the cervical spine is addressed in the Remand section below.


ORDER

New and material evidence having been received, the Veteran's request to reopen the claim of entitlement to service connection for a disorder of the cervical spine is granted; the appeal is granted to this extent only.




REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection disorders of the cervical and lumbar spine must be remanded for further development.

A "remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  This includes an order to issue a Supplemental Statement of the Case (SSOC).

Further, a SSOC shall be furnished to the Veteran and his representative, if any, when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified and the appellate record transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2011).  The AOJ additionally shall furnish the Veteran and his representative, if any, a SSOC if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2011).  

In the present case, the Board remanded the issue of entitlement to service connection for a disorder of the lumbar spine for further development in December 2010.  Specifically, that issue was remanded for the purpose of obtaining records from the Social Security Administration (SSA), which purportedly contained treatment records involving his lumbar spine, followed by a readjudication of that issue.  SSA records, to include a disability determination and associated medical records, were received by VA and associated with the Veteran's claims file.  However, the AMC failed to readjudicate this matter, as a supplemental statement of the case has yet to be issued with respect to a lumbar spine disorder.  

It is clear from the above that there has been neither full nor even substantial compliance with the Board's December 2010 remand orders for a SSOC.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, a SSOC was issued for the issue of entitlement to service connection for a cervical spine disability, but not for the issue of entitlement to a low back disability although both were in appellate status.  It also is clear from the above that the regulatory provisions regarding when a SSOC shall be furnished have not been followed.  The AOJ, which is the RO in this case, received additional evidence pertinent to the issues of entitlement to both issues.  Such receipt postdated the most recent SSOC pertaining to the low back issue (October 2006) in addition to being immediately prior to transfer of the record to the Board and well before certification to the Board.  For these reasons, another SSOC issued by the AOJ/RO is required.  A remand is necessary so that this can be undertaken.

Regarding the Veteran's cervical spine disorder(s), service treatment records confirm that he was struck on the head and left shoulder by a 5 lb. paint bucket on March 22, 1973.  The force of impact resulted in three chipped teeth, an abrasion over the left scapula, and a bruised muscle of the left shoulder.  According to the Veteran, this accident precipitated his current cervical spine disorders.  See Transcript, p. 4.   

However, and as noted in the August 1996 Board decision which denied service connection for a cervical spine disorder, the Veteran suffered a work injury in 1993 and complained of periodic neck and left shoulder pain at that time.

A letter from the Veteran's private provider, received by VA in January 2012, noted that  the bucket service incident could be one of the contributing factors to the Veteran's cervical degenerative spine disease, stating that it was well-known that trauma does contribute to degenerative joint and disc disease. 

Although a private opinion is now of record in support of the Veteran's claim, this opinion is ultimately equivocal in nature.  The physician merely indicated that the Veteran's in-service head trauma "could" be one of the contributing factors to his degenerative disc disease of cervical spine.   Such an opinion cannot be used as ground for establishing service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus). However, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Following a review of the record, the Board further notes that the Veteran is in receipt of VA outpatient treatment for his cervical and lumbar disorders.  Further, his provider indicated that the Veteran would likely undergo a surgical procedure to his cervical spine in early 2012.  However, the most recent VA treatment record contained in his claims file is dated December 4, 2009.  There is also a sizeable gap in the records ranging from August 2006 to October 2009.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand, all current VA medical records dated from December 5, 2009, to the present shall be obtained, to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

To the extent that outstanding private treatment records may exist which have not been associated with the claims file, the RO/AMC should provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to the Veteran.  Should the Veteran identify a private provider (or providers) who have treated a cervical or lumbar disorder, those records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to the Veteran.  Should the Veteran identify a private provider (or providers) who have treated a cervical or lumbar disorder, those records should be obtained and associated with the claims file, to the extent available.

2.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from August 2006 to through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

3.  The RO/AMC shall afford the Veteran a VA orthopedic examination to determine whether any diagnosed disorder of the cervical spine is related to active duty service, to include an in-service head injury which occurred in March 1973.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The review should include the report of a September 1995 VA examination, reports of a work injury in 1993, a March 1973 report of an in-service accident, and the aforementioned January 2012 medical statement.  Consideration and discussion must also be given to the Veteran's complaints of pain since service.  The examiner should indicate such review in the examination report or in an addendum.  The examiner should address the following:

Whether it is at least as likely as not that any disorder of the cervical spine is etiologically-related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO/AMC should review the examination report to ensure that it contains all required information, to include the opinion requested in this remand, and insure that any recommended additional examination and/or testing has been conducted. 

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


